  Case: 3:18-cr-00158-WHR Doc #: 56 Filed: 04/27/21 Page: 1 of 6 PAGEID #: 262




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON


 UNITED STATES OF AMERICA                          CASE NO. 3:18-cr-158


                Plaintiff,                        (Senior District Judge Walter H. Rice)

 V.

                                                   DEFENDANT NASER ALMADAOJFS
 NASERALMADAOJI                                    MOTION TO SUPPRESS EVIDENCE
                                                  PURSUANT TO THE FOURTH
                Defendant.                         AMENDMENT OF THE UNITED STATES
                                                   CONSTITUTION




       Now comes the Defendant, Naser Almadaoji, by and through his attorney, pursuant to the

search and seizure provisions ofthe Fourth Amendment to the United States Constitution, Federal

Rule of Criminal Procedure 12(b)(3)(C), and pertinent case authority, and moves this Court for an

Order suppressing all evidence obtained pursuant to an unconstitutional, warrantless seizure and

search ofthis Defendant's cell phone,including all evidence obtained derivative ofthis warrantless

search and seizure.


       Mr. Almadaoji requests an evidentiary hearing on this issue.            The Defendant's

memorandum in support ofthis motion is attached.

                                             Respectfully submitted,

                                             /s/ James P. Fleisher
                                             James P. Fleisher(0059509)
                                            BIESER,GREER & LANDIS,LLP
                                            6 North Main Street, Suite 400
                                            Dayton, OH 45402-1908
                                            PHONE:       (937)250-7783
                                             FAX:          (937)223-6339
                                             E-MAIL:        ipf@biesergreer.com


                                             Attorney for Defendant, Naser Almadaoji
   Case: 3:18-cr-00158-WHR Doc #: 56 Filed: 04/27/21 Page: 2 of 6 PAGEID #: 263




                                      MEMORANDUM


       On February 16, 2018, the Defendant Naser Almadaqji, a United States citizen, traveled

by commercial air to Egypt and Jordan, Mr. Almadaoji returned to the United States on February

24, 2018 through the Chicago O'Hare Airport. At 2:05 p.m. on February 24, 2018, US Customs

agents ("Agents") detained Mr. Almadaoji for reasons that are not apparent in the discovery

provided to the Defendant. At 2:11 p.m.,during the investigation and interview of Mr. Almadaoji,

the Agents seized Mr. Almadaoji's Samsung Galaxy cell phone and conducted a search of its

contents for approximately one hour and forty-five minutes. The Agents completed the manual

examination at 3:56 p.m. that day. Mr. Almadaoji's phone was returned to him at the completion

ofthe detention and interview.


       Unbeknownst to Mr. Almadaoji, the Agents did more than perform a cursory examination

ofthe phone for contraband. Instead, they logged and recorded certain personal and sensitive data

from the cell phone, including but not limited to: biographical data; his social security number;

address information; e-mail account information; and personal identifying information from

various online messenger applications. The information collected and recorded by the Agents

from Mr. Almadaoji's phone during the February 24, 2018 interrogation was later used to obtain

additional evidence that would have not been discovered but for the initial search of Mr.

Almadaoji's phone on February 24,2018.

       The Defendant is moving to suppress the evidence seized in this search on the grounds that:

       (1)     Any consent allegedly given by Mr. Almadaoji was not voluntary;

       (2)    To the extent that any consent was validly provided, the search and extraction of
              data exceeded the scope ofthe consent given;

       (3)    The search ofthe phone and recording of the data extracted exceeded the scope of
              a routine border search requiring no level of suspicion: and
   Case: 3:18-cr-00158-WHR Doc #: 56 Filed: 04/27/21 Page: 3 of 6 PAGEID #: 264




       (4)     The Agents did not have reasonable suspicion to conduct a nonroutine search of
               Mr. Almadaoji's phone.

       Regarding the first and second grounds supporting this Motion to Suppress, Government

officials are permitted to conduct searches without a warrant or probable cause based upon an

individual's consent, so long as that consent:

       (1)     was voluntary, SchnecJdoth v. Bustamonte,412 U.S. 218, 222(1973); and

       (2)     came from someone authorized to give it. United States v. Matlock,415 U.S. 164,
               172(1974).

        Whether consent was voluntary is a question offact reviewed under a "clearly erroneous"

standard. United States v. Canipe, 569 F.3d 597, 604 (6**^ Cir. 2009). The scope of the consent

search may not exceed the scope of the consent given. Florida v. Jimeno, 500 U.S. 248, 251

(1991); United States v. Caldwell, 518 F.3d 426, 430-31 (6^*^ Cir. 2008). The scope of consent is

determined by asking how a reasonable person would have understood a conversation between the

officer and the third-party when consent was given. Id. Generally,the expressed object ofa search

defines the scope of the consent, unless the third-party giving consent expressly limits its scope.

Id.


       The Defendant respectfully requests that the Court conduct an evidentiary hearing in this

matter to adduce facts material to the legality ofthe search in question. The Defendant moves the

Court to suppress the evidence the Government seized in this search on the grounds that, consent

to the search of the cell phone was not voluntarily given, and to the extent that any consent was

given,the scope ofthe search exceeded the scope of any consent.

       Regarding the third and fourth grounds listed in support ofthis Motion,the Supreme Court

has recognized a broad exception to the Fourth Amendment's requirement of probable cause or a

warrant for searches conducted at the border. United States v. Flores-Montano,541 U.S. 149,152

(2004). Border searches typically do not require any particularized suspicion, so long as they are

                                                 3
   Case: 3:18-cr-00158-WHR Doc #: 56 Filed: 04/27/21 Page: 4 of 6 PAGEID #: 265




routine inspections and searches of individuals or conveyances seeking to cross our borders. See

United States v. Montoya De Hernandez, 473 U.S. 531,538,105 S. Ct. 3304,3309(1985); United

States V. Ramsey,431 U.S. 606,619,97 S. Ct. 1972,1980(1977).

       However, the border search exception is not without limits. The "ultimate touchstone" of

the Fourth Amendment remains "reasonableness." See, United States v. Montoya De Hernandez,

473 U.S. 531, 538 (1985). The Supreme Court also has recognized a category of "nonroutine"

border searches that are constitutionally reasonable only if based on individualized suspicion. Id.

541; United States v. Ramsey, 431 U.S. 606, 616 (1977). The distinction between routine and

nonroutine border searches depends upon the degree of invasiveness or intrusiveness associated

with any particular type of search. United States v. Feiten, 2016 U.S. Dist. LEXIS 30331, *7-8

(E.D. Mich. March 9, 2016); United States v. Braks, 842 F.2d 509, 511-12 (1st Cir. 1988). The

Court has suggested that "nonroutine" border searches may include "highly intrusive searches of

the person" that infringe on the "dignity and privacy interests of the person being searched,"

Flores-Montano, at 152.

       It is well established that a non-forensic or "manual" search of electronics is properly

categorized as a routine search that does not require any particularized level of suspicion. See

United States v. Stewart, 729 F.3d 517,525(6th Cir.2013)(finding that a routine border search of

a laptop computer is reasonable without any level of suspicion); United States v. Cotterman, 709

F.3d 952, 960 (9th Cir.2013)(finding the suspicionless "cursory" search of the defendant's cell

phone and image files reasonable under the border exception).

       The Circuit courts are currently split regarding the scope ofa routine manual border search

of cell phones or electronics, and the Sixth Circuit does not appear to have directly addressed the

issue. The Ninth Circuit court recently provided that manual or routine border searches of cell
    Case: 3:18-cr-00158-WHR Doc #: 56 Filed: 04/27/21 Page: 5 of 6 PAGEID #: 266




 phones should be limited to an investigation to determine whether the phone contains contraband,

such as child pornography, while the suspect is at the border or functional equivalent. United

States V. Cano^ 934 F.3d 1002,1018 (9th Cir. 2019). The Ninth Circuit, in part relying on Riley v.

 California, 573 U.S.373,134 S. Ct. 2473(2014),found that the recording and processing ofphone

numbers,data from the call log,and messages received by the defendant exceeded the proper scope

of the routine border search because the officers' actions had no connection to ensuring that the

phone lacked digital contraband. Id. at 1019.' See also, United States v. Kim^ 103 F. Supp. 3d 32,

44,46,59(D.D.C.2015)(finding the forensic search oflaptop at border unreasonable where search

 was expected to reveal evidence ofpast but not ongoing criminal activity and there was little to no

evidence indicating that crime was afoot.); but see. United States v. Wanjiku, 919 F.3d 472,485-

486 (7th Cir. 111. March 19, 2019)(rejecting the argument that Carpenter and Riley demand an

increased expectation of privacy in electronics during a border search).

         The First and Fourth Circuits hold a more expansive view of the border exception. The

Fourth Circuit argues that "[t]he justification behind the border search exception is broad enough

to accommodate not only the direct interception ofcontraband as it crosses the border, but also the

prevention and disruption of ongoing efforts to export contraband illegally." United States v.

Kolsuz, 890 F.3d 133, 143-44 (4th Cir. 2018). Likewise, the First Circuit similarly rejects the

courts position in Cano by stating that the border exception is not limited to searches for

contraband and may include evidence of cross-border crimes. Alasaad v. Mayorkas,988 F.3d 8,

20-21 (1st Cir. Mass. February 9,2021). The Ninth Circuit Court, on the other hand, has held that


'The Riley Court determined that the search incident to arrest exception does not apply to searches of cell phones.
Riley v. California, 573 U.S.373,134 S. Ct.2473(2014). The Court supported its position by recognizing that modem
cell phones contain large quantities ofpersonal data and information, which "implicate[s] privacy concerns far beyond
those implicated by the search of a cigarette pack, a wallet, or a purse." Id. at 393. Ultimately the Court determined
that the search of an arrestee's cell phone required a warrant due to the large quantities of sensitive records and
information that would typically not be revealed to the government during the most exhaustive search of the home,
/d. at 396-397.
   Case: 3:18-cr-00158-WHR Doc #: 56 Filed: 04/27/21 Page: 6 of 6 PAGEID #: 267




routine manual cell phone border searches should be limited to searches for evidence ofcontraband

and not past or future related crimes. Cam, at 1017.

         In addition to the issues surrounding Mr. Almadaoji's consent to the search, the Defendant

respectfully requests that the Court conduct an evidentiary hearing in this matter to adduce facts

material to the extent ofthe manual search of Mr. Almadaoji's phone,including the recording and

processing of the contents and sensitive data found on his cell phone. The Defendant moves the

Court to suppress the evidence seized in this search on the grounds that the intrusive search ofthe

cell phone conducted by the Agents on February 24,2018 exceeded the scope of a routine border

search. Moreover, the cell phone search was not supported by any individualized or reasonable

suspicion.

                                              Respectfully submitted,

                                              /s/ James P. Fleisher
                                              James P. Fleisher(0059509)
                                              BIESER, GREER & LANDIS,LLP
                                              6 North Main Street, Suite 400
                                              Dayton, OH 45402-1908
                                              PHONE:         (937)250-7783
                                              FAX:           (937)223-6339
                                              E-MAIL:        ipf@biesergreer.com

                                              Attorney for Defendant, Naser Almadaoji

                                 CERTIFICATE OF SERVICE


         I hereby certify that on the 27^ day of April 2021,1 filed the foregoing document with the

Clerk of Courts, United States District Court, Southern District of Ohio, by way of the Court's

CM/ECF system which will send notification to all parties of record.


                                              /s/ James P. Fleisher
                                              JAMES P. FLEISHER(0059509)

2900.218270.\ 843522.1
